Office Action Summary

Claims 1-4, 6-13, and 15-21 are pending in the application.    

Allowable Subject Matter
Claims 1-4, 6-13, and 15-21 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-4, 6-13, and 15-21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Herz (U.S. Publication No. 2013/009,7664), Stoyles (U.S. Publication No. 2020/021,9136), and Fettig (U.S. Publication No. 2005/017,1853).  Herz, a secure data interchange system and method, teaches receiving rule data from a user interface, wherein the rule data comprises retail context information associated with a retail business associated with the retail system, generating a business rule template based on the retail context information included in the rule data, which defines how the retail system will implement the rules according to information received, validation and certification of rules, use of POS systems and functions, and a template being used, it does not explicitly state validating of a business rules template. Stoyles, an apparatus for printing, displaying, and managing documents, digital content, advertising, social media, mobile catalogues, and the like for retail premises, teaches business logic, i.e. decision logic, in a non-production environment defining how a point of sale (POS) device in the retail system will implement one or more business rules according to the retail context information, validating the business rule template based on the retail context information and on sample business data, wherein validating the business rule template comprises executing to selectively perform one or more Point of Sale (PoS) actions on the sample business data according to the retail context information, activating the business rule template for use in the retail system responsive to determining that the business rule template is valid ([0127] the system puts the rules to use), but it does not explicitly state these applications perform the POS actions. Fettig, a method and apparatus for providing integrated management of point-of-sale and accounts receivables teaches POS functions which are maintained using templates, but it does not state the constraints being date based nor the logic statements which define the POS actions based on particular constraints. None of the above prior art explicitly teaches decision logic which defines the POS actions based on date and time based constraints along with use of the POS actions from those contraints, as Applicant points out on pgs. 2-4 of the Remarks of 9/1/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-4, 6-13, and 15-21 are allowable over the prior art of record.
	The Claims are patent eligible under 101 for the reasons found in the Final Communications of 6/2/2022 shown here for ease:
“Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of activating the business rule template, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing the business rule template to configure client applications on a Point of Sale device to perform actions on this device. Thus independent Claims 1, 10, and 20 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice. ”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
9/7/2022